                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Lorenzo Bernard Brown,                        )
                                              )         C/A No. 8:19-cv-210-TMC
                       Plaintiff,             )
                                              )
       v.                                     )                  ORDER
                                              )
Patrick Michael Shanahan,                     )
Acting Secretary of Defense,                  )
                                              )
                       Defendant.             )
                                              )

       Plaintiff Lorenzo Bernard Brown, proceeding pro se, filed this action alleging

employment discrimination claims pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et. seq. (ECF No. 1). On March 29, 2019, Magistrate Judge Jacquelyn D.

Austin issued a Report and Recommendation (“Report”) recommending that this action be

transferred to the United States District Court for the Eastern District of Virginia. (ECF No.

15).1 Plaintiff was advised of his right to file objections to the Report. Id. at 10.     However,

Plaintiff has not filed any objections to the Report, and the time for doing so has expired.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to


1
 In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2), D.S.C., all pre-trial
proceedings were referred to a magistrate judge.
accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file

specific written objections to the Report results in a party’s waiver of the right to appeal the

district court’s judgment based upon that recommendation. 28 U.S.C. § 636(b)(1); Thomas v.

Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91 (4th Cir. 1984).

       After a thorough review of the Report and the record in this case, the court adopts the

Magistrate Judge’s Report (ECF No. 15) and incorporates it herein. Accordingly, this action is

TRANSFERRED to the United States District Court for the Eastern District of Virginia.

       IT IS SO ORDERED.

                                                           s/Timothy M. Cain
                                                           United States District Judge

May 6, 2019
Anderson, South Carolina




                                               2
